Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8 and 11-15 are presented for examination.
Applicants’ amendment, declaration and response filed February 19, 2020 have been received and entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated December 10, 2020 at pages 2-4 as applied to claims 1-9 is hereby WITHDRAWN due to applicants’ amendment to claim 1 to recite the preferred tumor being treated.
Accordingly, the rejection made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter as set forth in the previous Office action dated December 10, 2020 at page 4 as applied to claims 10-11 is hereby WITHDRAWN because applicants cancelled claim 10 and amended claim 11 to depend on claim 1.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over CN 101074189 A, hereby known as Yong et al. in view of Areamone et al. (3,590,028) or Cleare et al. (4,140,707), all of PTO-1449 as set forth in the previous Office action dated December 10, 2020 at pages 5-6 as applied to claims 1-11 is hereby WITHDRAWN due to applicants’ remarks regarding the unexpected results set forth in the instant specification, and the declaration showing synergistic effects for the treatment of lung cancer with the instant composition.
Allowable Subject Matter
Claims 1-6, 8 and 11-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629